Citation Nr: 1415834	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  09-45 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision on behalf of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issue on appeal for additional development in May 2012 and December 2013.

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Carpal tunnel syndrome was not manifest during service and is not shown to have developed as a result of an established event, injury, or disease during service.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in April 2008.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private medical records, medical literature, and the Veteran's statements in support of his claim.  The development requested on remand in May 2012 and December 2013 has been substantially completed.  The Veteran provided all treatment records from A.P.O., M.D., he believed were pertinent to his claim in February 2014.  Although the record indicates the Veteran had filed a workmen's compensation claim associated with his employment at Kelly Air Force Base, in June 2012 he reported that there were no additional medical records pertinent to his claim.  There is no evidence of any additional existing pertinent records.  The Board finds that further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There is no indication that the June 2012 and January 2014 VA opinions failed to adequately consider the Veteran's reported history of symptom onset.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant. 

Service Connection Claim

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases, including organic disease of the nervous system, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Carpal tunnel syndrome, however, is not included as a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

In this case, the Veteran contends that he has bilateral carpal tunnel syndrome as a result of repetitive motion in his duties as a mechanic during active service.  In support of his claim he provided a copy of medical literature noting recent evidence suggested that carpal tunnel syndrome was prevalent among construction workers including heavy equipment mechanics.  Service treatment record show he sustained a right elbow injury in May 1971, but are negative for complaint, treatment, or diagnosis associated with repetitive motion injuries or carpal tunnel syndrome.  The Veteran's January 1972 separation examination revealed no neurological or upper extremity abnormalities.  

Post-service treatment records and examination report associated with the Veteran's employment at Kelly Air Force Base are negative for complaint, treatment, or diagnosis associated with repetitive motion injuries or carpal tunnel syndrome.  Examinations conducted in May 1978, July 1979, and July 1988 revealed revealed no neurological or upper extremity abnormalities.  Moreover, in statements dated in July 1985 and August 1986 statement the Veteran certified that he had no medical defects, diseases, or disabilities that would disqualify him from full military duties.  

Private medical records dated in May 2000 and August 2000 included diagnoses of carpal tunnel syndrome.  It was noted the Veteran complained of pain and tingling in the hands and that he reported he had been a mechanic all his life and did a lot of work with his hands.  It was also noted that the Veteran was concerned with the closing of Kelly Air Force Base and that he believed it was a work-related problem.  

In a statement received by VA in July 2008 Dr. A.P.O. noted the Veteran had a history of bilateral carpal tunnel syndrome with intermittent symptoms that required episodic treatment.  It was noted he had these symptoms since service.  In a February 2010 statement Dr. A.P.O. noted the Veteran had a history of carpal tunnel syndrome that he related to military service and the Veteran's duties as a power generator and heavy equipment mechanic.  

VA neurological disorders examination in June 2012 included a diagnosis of carpal tunnel syndrome.  It was noted the Veteran reported the onset of tingling and numbness in the hands several years earlier and that he could not recall exactly when they began.  He stated he had no good recollection of the symptoms before he got out of service in 1972.  The examiner found it was less likely the Veteran's carpal tunnel syndrome was incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  As rationale for the opinion it was noted there was no record of symptoms or a diagnosis of carpal tunnel syndrome in service and that the Veteran did not recall when the symptoms started.

A December 2012 private medical statement noted the Veteran's carpal tunnel syndrome had been recently confirmed by electrodiagnostic studies.  It was the opinion of Dr. A.P.O. that this more likely than not occurred since his military service.

On VA examination in January 2014 the Veteran asserted, in essence, that his carpal tunnel syndrome began in August 1969 while doing push-ups and as a result of duties as a power generator and heavy equipment mechanic.  He reported having had continuous problems with his hands since service and that he received a diagnosis of carpal tunnel syndrome in 2000.  It was also noted he had been provided a diagnosis of lateral epicondylitis in 1971.  The examiner found it was less likely the Veteran's carpal tunnel syndrome was incurred in or caused by the claimed in-service injury, event, or illness.  As rationale for the opinion it was noted the Veteran reported he first received a diagnosis of carpal tunnel syndrome in 2000 and, although his military service occupation was considered high risk for developing carpal tunnel syndrome, there was a lapse of 31 years without medical documentation of chronic carpal tunnel syndrome.  The examiner stated that if the Veteran's present carpal tunnel syndrome was due to his military occupation the same symptoms should have been present or frequently recurrent since discharge.  It was further noted that multiple other conditions, such as vitamin deficiency, medication side effects, infections, and other transient peripheral neuropathies may cause similar symptoms.  The examiner also found that the Veteran's present carpal tunnel syndrome was not related to the lateral epicondylitis noted during service due to the differences in anatomical location and clinical features involved.

Based upon the evidence of record, the Board finds the Veteran's carpal tunnel syndrome was not manifest during service and is not shown to have developed as a result of an established event, injury, or disease during service.  There is no evidence of an organic disease of the nervous system within the first year after the Veteran's discharge from service.  The January 2014 VA opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided an adequate rationale for the etiology opinion.  

The Board further finds that the statements provided in support of the Veteran's claim as to his having had symptoms involving the hands during and after active service are not credible due to inconsistency with the reported medical history and the medical findings noted in his service treatment and post-service employment records.  Although Dr. A.P.O. provided diagnoses of carpal tunnel syndrome and noted the Veteran complained of symptoms since service, the statements appear to have been based solely upon the Veteran's reports without additional medical comment.  Thus, the Board finds the opinions of Dr. A.P.O. are not competent evidence as to etiology.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence).

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions that his present carpal tunnel syndrome is related to his activities during active service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the claim for entitlement to service connection must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against this claim.


ORDER

Entitlement to service connection for carpal tunnel syndrome is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


